UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-20472
                                    Summary Calendar



CENTURY SURETY COMPANY,
                                                                         Plaintiff-Appellee,

                                           versus

GLEN WILLOWS, INC., d/b/a
Glen Willows Apartments;
BECKY MOONEYHAM,
                                                                    Defendants-Appellants.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                    (CA-H-95-4054)


                                      October 2, 1996
Before POLITZ, Chief Judge, DUHÉ and STEWART, Circuit Judges.

PER CURIAM:*

       Doris E. Cabrera and Victoria A. Diaz appeal an adverse summary judgment

rendered in the instant declaratory judgment complaint filed by Century Surety

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
Company in which the insurer sought a declaration that it did not provide insurance

coverage in matters involved in a pending action filed by Cabrera and Diaz in

Texas state court. Having reviewed the record and briefs of the parties, and finding

neither error of fact nor law, on the basis of the analysis, reasoning, and authorities

cited by the district court in its Opinion on Declaratory Judgment signed on

April 11, 1996 and filed of record on April 12, 1996, we AFFIRM.




                                          2